DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claims 1 and 22 which changes the scope of the claims and as such a new ground of rejection is issued. However it is noted that the previously applied references are still used in the current grounds of rejection.
In regards to the rejection of Claim(s) 1 Applicant asserts (pg. 6):
Applicant respectfully submits that none of the cited art, alone or in combination, teaches at least the foregoing limitation of amended claim 1. As such, Applicant respectfully submits that at least claim 1 is patentable over Cho and Taylor, for at least the reasons set forth above.
In response:
Examiner respectfully disagree and points to the rejection of claim 1 where the examiner uses the combined teachings of Cho and Taylor to teach the claim language of claim 1 as specified below.
Specification
The disclosure is objected to because of the following informalities: 
Claim 1 recites “a back end processing application that limits the high energy burst to a particular strength and duration dependent upon …., the principal non-charging use”…..which lacks antecedent basis to the specification
Appropriate correction is required.

	
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-20, and 22  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 which recites “a high-energy rapid charging near field circuit capable of providing a high energy burst to the mobile device …. simultaneously with actuation of, and solely for a duration of, the principal non-charging use” which is not supported in the specification and is therefore new matter.
The specification does not support the high-energy rapid charging near field circuit providing a high energy burst solely for a duration of the principal non-charging use (i.e. solely for a duration of the financial/unlocking transaction).
Specifically [0019], [0025] of the applicant’s specification which recites the following : 
[0019] Contexts of such use may include, by way of example, financial transactions, such as during retail purchases or during banking transactions, and user-entry transactions, such as during actuation of locking doors, by way of non-limiting example.
[0025] “More particularly, as mobile payment systems typically perform processing in a "tap" lasting between 5 and 15 seconds, it is the case that the phone will be associated with the recharging circuit only for this same duration of time. As such, it may be that the maximum total recharging energy that is delivered to the device is only that which can be received by the device during the 5 to 15 second span during which the device is placed on the payment station. Consequently,…. a recharge of only 5 to 15% may be provided in the embodiments during the 5 to 15 seconds during which the mobile device is present on the pay station. 
Additionally the applicant’s specification (claims 5-6) also recites : 
5. (Original) The ultra-rapid mobile device charging system of claim 1, wherein the principal non-charging use is a financial transaction.
6. (Original) The ultra-rapid mobile device charging system of claim 1, wherein the principal non-charging use is a physical unlocking transaction.
The specification above supports the principle non-charging use as a “financial transaction” or “physical unlocking transaction” and supports the recharging energy is provided during the “tap” duration or during the duration the device is present or placed on the payment station.
The specification does not limit the high energy burst to only occurring during the duration of the principle non-charging use (i.e. financial/unlocking transaction). Specifically the specification does not support a principle non-charging use always or inherently occurring when the user “taps” or places the mobile device on the mobile tap station. As such the high energy burst occurring during the “tap” duration (as supported by the specification) does not equate to the high energy burst occurring solely during the duration of the principle noncharging use. 
Additionally, the specification does not specifically define the boundaries of the principle non-charging use, its timing, and its duration (i.e. what steps define the financial/unlocking transaction and when and for how long it occurs relative to the “tap”). Therefore the specification does not support the high energy burst being provided only during and for the entire duration of the principle non-charging use (i.e. only during and for the entire duration of the financial/unlocking transaction and no other time within the tap duration).
Lastly, because the “tap” duration is not the same as the duration of the financial/unlocking transaction, the specification does not support the recharging energy is provided simultaneously as the actuation and solely for a duration of the principal non-charging use.
Therefore the specification does not support the high energy burst only occurring at the existence of the principle non-charging use, and only at the same time and for the entire duration of the principle non-charging use.
Claim 1 also recites “a back end processing application that limits the high energy burst to a particular strength and duration dependent upon output from … the principal non-charging use and the duration thereof” which is not supported in the specification and is therefore new matter.
Although the original disclosure supports the back end processing application limiting the high energy burst dependent upon the principal non-charging use (claim 1 of original disclosure), the specification does not support the strength and duration of the high energy burst is limited based on the duration of the principal non-charging use.
Claims 2-3 and 5-20 and 22 are included in this rejection based on their dependence on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-20, and 22  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a high energy burst” which lack antecedent basis to the specification. 
Specifically the claimed language “burst” does not appear or described in the specification.
Claim 1 which recites “a high-energy rapid charging near field circuit capable of providing a high energy burst to the mobile device upon association of the mobile device with the mobile tap station …. solely for a duration of, the principal non-charging use” which is unclear.
However, based on the above cited specification ([0019],[0025] and claims 5-6) the above claim language can be at least interpreted as the high energy burst provided:
Simultaneously and only within the duration of the principal non-charging use, or Simultaneously and only for the entire duration of the principal non-charging use, or 
Simultaneously and only within the duration of the “tap”/ “placement” duration, or 
Simultaneously and only for the entire duration of the “tap”/“placement” duration whether or not a principal non-charging use occurs.
Examiner will interpret as “Simultaneously and only within the duration of the principal non-charging use”.
Claim 1 recites “a back end processing application that limits the high energy burst to a particular strength and duration dependent upon output from….the principal non-charging use and the duration thereof.”
Based on the specification cited above ([0025] and claims 5 and 6 or the original disclosure), a “the principal non-charging use” can be interpreted as a financial/unlocking transaction. 
The specification is unclear as to how the bursts strength and duration is limited to the financial/unlocking transaction’s and its duration. The specification ([0025]) supports the strength and duration is only what can be received by the device during the time the device is placed on the payment station and not limited to the financial/unlocking transaction’s duration (principle non-charging use duration).
Additionally, it is unclear how the high energy  burst is dependent upon “the output” from/of the financial/unlocking transaction and the duration of the financial/unlocking transactions output. 
Based on Applicant’s remarks (pg. 7 i.e. “the back end processing application limits the high energy burst …. dependent upon both the principal non-charging use and its time duration”), the Examiner will interpret the above claim limitation as “a back end processing application that limits the high energy burst to a particular strength and duration dependent upon the principal non-charging use and the duration thereof” 
Claims 2-3 and 5-20 and 22 are included in this rejection based on their dependence on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9-10, 12-13,15, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20180096405) In view of Taylor (US 20120150670).
As to claim 1 Cho discloses an ultra-rapid mobile device charging system (Fig. 4,5b Wireless charger with payment system 420b/410b and mobile device 400 performs fast charging ([0138]), comprising: 
a mobile tap station having a principal non-charging use (Fig. 5b Payment device 420b with wireless charger 410 integrated within ([0097] lines 16-19. Receiving and processing payment information identified as “principal non-charging use”) provided upon a tap of the mobile device to the mobile tap station (Payment device 420b is an external payment device where the user makes a mobile payment attempt by “tagging” or putting the electronic device 400 on the external payment device 420 [0087]-[0088] lines 1-7); 
a high-energy rapid charging near field circuit (wireless charger in device 420b [0097] lines 16-19) capable of providing a high energy burst to the mobile device upon association of the mobile device with the mobile tap station ([0124] Fig. 7 700 When the electronic device 400 performs mobile payment in a low-battery state, the user tags or put the electronic device 400 on the external payment device 420 in a non-contact manner. Subsequently, wireless charging is performed between the wireless charger 410 and the electronic device 400 in step 720). 
Cho further discloses the high energy burst is limited in field size by the high-energy rapid charging near field circuit ([0124] Wireless charging is performed by the wireless charger 410 to electronic device 400 in step 720. Therefore charger 410 limits field size of the wireless charging power).
Cho further discloses a proximity sensor (element that detects load change of electronic device) that limits the high energy burst to occurring only upon suitable placement of the mobile device in association with the mobile tap station (Fig. 7 S720 and [0125] when a load change due to the arrangement of the electronic device 400 is detected in the wireless charger 410, the wireless charger 410 may enter a power transmission mode and transmit charging power to the electronic device 400); and 
a back end processing application (Fig. 6 processor 412. [0103] The processor 412 controls the overall operation of the wireless charger 410) that limits the high energy burst to a particular strength and duration dependent upon output from the proximity sensor (Fig. 7 S720 wireless charger 410 transmits charging power to the electronic device 400 in response to detecting a load change (i.e. limits duration and strength based proximity sensor)), and a type of the mobile device (Fig. 7 S720 power is transmitted to electronic device 400 which receives power from and make mobile payments to wireless payment system 430  (i.e. type of mobile device)) and maximum recharge capability of the mobile device (FIG. 9A S920-925 illustrates the wireless charging process after the electronic device 400 makes a request for a mobile payment to the payment device 420. The wireless charger 410 may determine the power to be transmitted and performs this charging based on the amount of power that can be currently received to be greater as well as the maximum power that the electronic device 400 can receive ([0136][0138]). Cho further teaches the method of FIG. 9A S920-925 is performed to initiate fast charging and reduce a charging time for charging to the minimum amount of power required for the mobile payment. Therefore the strength and duration of charging by wireless charger 410 is dependent on the maximum power/ recharge capability that electronic device 400 can receive.)
Cho does not disclose/teach the high-energy rapid charging near field circuit capable of providing a high energy burst to the mobile device simultaneously with actuation of, and solely for a duration of, the principle non-charging use (interpreted as “Simultaneously and only within the duration of the principal non-charging use”. See 112b rejection above).
Taylor teaches high-energy rapid charging near field circuit providing high energy burst to the mobile device simultaneously with the actuation of, and for a duration of the principle non-charging use ([0026] lines 1-3, [0029] and Fig.2 where concurrently with that transfer of payment information to supply 102, wireless power may be supplied to the device from supply 102).
Therefore in a case where Cho’s mobile device has adequate charge to transmit payment information (Fig. 8 S800, “No”), it would have been obvious to a person of ordinary skill in the art for Cho’s rapid charging near field circuit to provide high energy burst to the mobile device simultaneously with the actuation of and for a duration of the principle non-charging use in order to charge the battery as much as possible and save the user time. 
Regarding, Cho in view of Taylor the high-energy rapid charging near field circuit providing high energy burst solely for the duration of the principle non-charging use, Since the purpose of Cho’s mobile tap station is to process a financial transaction, one of ordinary skill in the art can see that in a case where Cho’s mobile device has adequate charge to transmit payment information (Fig. 8 S800, “No”), the high energy burst provided during the principle non-charging use (taught by Taylor [0029]) will solely occur for the duration of the principle non-charging use when the user “taps” the payment station with the mobile device, then removes the mobile device from the payment station before processing of the users payments information is complete.
Cho does not specifically state the high energy burst is limited in field size by the high-energy rapid charging near field circuit to extending only to approximately the physical dimensions of the mobile device.
However, it would be obvious to one of ordinary skill in the art for the high energy burst to extend only to approximately the physical dimensions of the mobile device (for example, in a case where the mobile device is <10cm away from the charger [0102]) in order to maintain a high energy field strength thereby charging the mobile device quickly and efficiently.
Cho does not disclose/teach the back end processing application that limits the high energy burst to a particular strength and duration dependent upon the principal non-charging use and the duration thereof.
However since Cho discloses that the payment station charges the device before the financial transaction when there isn’t enough charge in the device to conduct the financial transaction (Fig. 7 S700-742 and Fig. 8 S800,  “yes”),  and Taylor’s payment station charges the device concurrently with the financial transaction ( [0029] and Fig.2), in a case where Cho’s device has enough charge to conduct the financial transaction (S800, Fig. 8 “No”), it would be obvious to modify Cho’s payment station to charge the device concurrently with the financial transaction as taught by Taylor in order to save time by charging the battery as much as possible while processing the payment. Thus the charging power (burst strength and duration) is a function of and limited to the financial transaction’s duration (i.e. limit the high energy burst to a particular strength and duration dependent upon the principal non-charging use and the duration thereof). 
As to claim 2 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein the charging comprises a substantially complete charging (Fig. 7, 722 charging progress of battery identified as “substantially complete charging”)
As to claim 3 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein the charging comprises an incremental charging (Fig. 7, 725 continuous monitoring of charging progress until sufficient charging for payment has been performed (i.e. repeating step 725 until “YES”) indicates incremental charging). 
As to claim 4 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 3.
Cho in view of Taylor does not disclose/teach wherein the incremental charging comprises a charging in a range of 5%-15%. 
However, absent an objective showing of criticality with regards to the claimed charging range of 5%-15%, it would have been obvious to one of ordinary skill in the art through routine experimentation to determine the sufficient charging range that would ensure that enough charge was available to make a mobile payment as taught by Cho [0002] and Fig. 7 725.
As to claim 5 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein the principal non-charging use is a financial transaction (Payment device 420b is an external payment device [0087]-[0088] lines 1-7). 
As to claim 7 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein the principal non-charging use is provided by a near-field communication tag ([0095] of Cho device 420 may also include an NFC type external payment device therein) . 
As to claim 9 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein the back end processing application is included within application code for the principal non-charging use (Fig. 6 where the payment device 420 (i.e. principle non-charging use) incudes processor 421 identified as “back end processor”. See [0121] where the processor 421 may display a payment result on the display unit 422 via an approval process for the final payment amount. (i.e back end processing comprising code for the principal non-charging use)
As to claim 10 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein the back end processing application (processor 412) is distinct from application code for the principal non-charging use (See Fig. 6 where processor 412 for wireless charging is distinct from processor 421 (i.e. “back end processor” for principle non-charging use).
As to claim 12 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein the high energy burst of the high-energy rapid charging near field circuit is field-based ([0102] of Cho where the transmitter adopts a resonance scheme to supply power in an AC waveform. It is well known to one of ordinary skill in the art that resonant technique in wireless power transmission relies on a high-frequency oscillating magnetic field.)
As to claim 13 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein the high-energy rapid charging near field circuit is one of inductive, conductive, or radiative ([0102] of Cho…transmitter adopts electromagnetic induction scheme.
As to claim 15 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein a strength of the high energy burst is limited based on the type of the mobile device (Fig. 9 and [0138] of Cho the wireless charger 410 may identify information on a signal strength and a battery state (i.e. type of mobile device) by checking information included in the response in step 920. The wireless charger 410 may determine the power to be transmitted to the electronic device 400 based on information included in the response, and may perform wireless charging by transmitting the power in step 925. 
As to claim 22 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1.
Cho in view of Taylor does not disclose/teach wherein an elapsed time of the high energy burst is in a range of 5 to 15 seconds. 
However, absent an objective showing of criticality with regards to the claimed time range of 5-15 seconds, it would have been obvious to one of ordinary skill in the art to determine the sufficient time range to charge the device in order to ensure the highest SOC for the battery without overcharging.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20180096405) In view of Taylor (US 20120150670) in view of BOUDA (US 20180047023).
As to claim 6 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1.
Cho does not disclose/teach wherein the principal non-charging use is a physical unlocking transaction
Bouda teaches wherein the principal non-charging use is a physical unlocking transaction ([0061] the POS device could be an electronic door lock and the transaction could be the unlocking of the door so that the mobile communication device can be used as a door key).
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to include wherein the principal non-charging use is a physical unlocking transaction, as taught by Bouda as it is a simple substitution of one known element for another to obtain predictable results.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20180096405) In view of Taylor (US 20120150670) in view of KOEPPEL (US 20180191205).
As to claim 8 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1.
Cho in view of Taylor does not disclose/teach wherein the principal non-charging use is provided by near-field Bluetooth. 
Koeppel teaches wherein the principal non-charging use is provided by near-field Bluetooth ([0006] [0008] when a first mobile device (i.e. reader) and a second mobile device communicate wirelessly via a Bluetooth).
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to include wherein the principal non-charging use is provided by near-field Bluetooth, as taught by Koeppel in order to use well known established communication standards to communicate with multiple devices.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20180096405) In view of Taylor (US 20120150670) in view of Bruning (US 20040066169).
As to claim 11 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1.
Cho in view of Taylor does not disclose/teach wherein the high energy burst of the high-energy rapid charging near field circuit is contact-based.  
Bruning teaches wherein the high energy burst of the high-energy rapid charging near field circuit is contact-based ([0016] It is possible that the charge port 120 optionally includes a port for wire charging (by contact), for example, when wireless charging is not practical, or the contactless charging might take too long as compared with the wired charging) 
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to include wherein the high energy burst of the high-energy rapid charging near field circuit is contact-based, in order to speed up charging when contactless charging might take too long as compared with the wired charging as taught by Bruning [0016]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20180096405) In view of Taylor (US 20120150670) in view of Wright (US 8310201).
As to claim 14 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1.
Cho in view of Taylor does not disclose/teach wherein the high-energy rapid charging near field circuit is directional.  
Wright teaches wherein the high-energy rapid charging near field circuit is directional (a first relatively directional antenna may be used to focus a part of the wireless energy towards the wireless charging circuit. Column 13 lines 21-28) 
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to include wherein the high-energy rapid charging near field circuit is directional in order to focus a part of the wireless energy towards the wireless charging circuit as taught by Wright (Column 13 lines 21-28), thereby increasing charging efficiency.
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20180096405) In view of Taylor (US 20120150670) in view of Orris (US 20180351388).
As to claim 16 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1.
Cho in view of Taylor does not disclose/teach wherein the mobile device tap station comprises physical guides capable of suitably positioning the mobile device in relation to the high-energy rapid charging near field circuit. 
Orris teaches wherein the mobile device tap station comprises physical guides capable of suitably positioning the mobile device in relation to the high-energy rapid charging near field circuit (Fig. 2B ridge 122 with outer surface 202) 
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to wherein the mobile device tap station comprises physical guides capable of suitably positioning the mobile device in relation to the high-energy rapid charging near field circuit in order to keep the mobile device stable, preventing damage and loss.
As to claim 17 Cho in view of Taylor in view of Orris teaches the ultra-rapid mobile device charging system of claim 16. 
Cho in view of Taylor does not disclose/teach wherein the physical guides comprise a lower tray having upturned corners.
Orris teaches wherein the physical guides comprise a lower tray having upturned corners (Fig. 2B ridge 122 with outer surface 202 identified as upturned corner. Although Orris shows only one upturned corner on one side, it would be obvious to one of ordinary skill in the art for Orris to have at least two upturned corners in order to keep the mobile device stable, preventing damage and loss)
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to wherein the physical guides comprise a lower tray having upturned corners in order to keep the mobile device stable preventing damage and loss.
As to claim 18 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1.
Cho in view of Taylor does not disclose/teach further comprising a cognizable indicator of emission of the high energy burst.
Orris teaches further comprising a cognizable indicator of emission of the high energy burst ([0044] ..LED may emit a first color to indicate that remote unlocking device 110 charging is in progress) 
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to comprise a cognizable indicator of emission of the high energy burst in order to enable a user to see that charging is in progress.
As to claim 19 Cho in view of Taylor in view of Orris teaches the ultra-rapid mobile device charging system of claim 18.
Cho in view of Taylor does not disclose/teach wherein the cognizable indicator comprises a light emitting diode. 
Orris teaches wherein the cognizable indicator comprises a light emitting diode ([0044] ..LED may emit a first color to indicate that remote unlocking device 110 charging is in progress)
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to wherein the cognizable indicator comprises a light emitting diode in order to enable a user to see that charging is in progress.
As to claim 20 Cho in view of Taylor in view of Orris teaches the ultra-rapid mobile device charging system of claim 18, wherein the cognizable indicator is audible. 
Cho in view of Taylor in view of Orris does not disclose/teach wherein the cognizable indicator is audible.  
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to wherein the wherein the cognizable indicator is audible in order to enable a user to know when charging is complete when the user is not in a range to see a visual indicator.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859